

EXHIBIT 10.2


FIRST DEFIANCE FINANCIAL CORPORATION
 
LONG TERM INCENTIVE COMPENSATION PLAN
 
CONTINGENT AWARD AGREEMENT
 


 


CONTINGENT AWARD AGREEMENT (the “Agreement”) made as of the 21st day of July,
2008, between First Defiance Financial Corporation (“FDF”), an Ohio corporation,
and _______________ (the “Participant”).


RECITALS


A.
Employee is employed by FDF or a Subsidiary of FDF in a position FDF deems to be
a key position.



B.
FDF’s Board of Directors adopted the First Defiance Financial Corp. Long-Term
Incentive Compensation Plan (the “Plan”) effective July 21, 2008.



C.
FDF desires to provide long term incentive compensation (“LTIC”) to Participant
under the Plan subject to the terms and conditions of the Plan and this
Agreement as set forth below.



D.
Capitalized terms used herein, but not defined herein, shall have the meaning
defined for them under the Plan.



AGREEMENT


Now, therefore, intending to be legally bound and in consideration of the mutual
covenants set forth herein, the parties hereto agree as follows:


1.
Award. Shall mean a cash award paid to the Participant in accordance with the
terms and conditions under this agreement and the Plan.



2.
Performance Period.  The Performance Period for the Contingent Award made herein
shall be the three year period beginning January 1, 2008 and ending December 31,
2010.



3.
Target Award. The Participant’s Target Award for the Performance Period
referenced under paragraph 4 of this Agreement shall be $__________.



4.
Performance Award Schedule. The Award provided for under this Agreement shall be
determined in accordance with the following schedules A and B based on FDF’s
three-year cumulative fully diluted earnings per share (“EPS”), and average
annual Return on Assets (ROA) during the Performance Period, computed under
Generally Accepted Accounting Principles (GAAP).




 
16

--------------------------------------------------------------------------------

 

Schedule A
Annual EPS Growth Rate
During Performance Period
Three-Year Cumulative Fully
Diluted EPS for
the Performance Period
Percent
of Target Award
Earned (1)
15.0%
$7.98
150%
12.5%
$7.63
125%
10.0%
$7.34
100%
  9.0%
$7.15
  75%
  7.0%
$6.88
  50%
  5.0%
$6.61
  25%

 


Schedule B
Average Annual ROA over
Performance Period
Percent of EPS Award Paid (1)
1.20 %
120 %
1.10 %
110 %
1.00 %
100 %
.90 %
75 %
.80 %
50 %

 
(1) Subject to interpolation for cumulative EPS or ROA performance that is
between schedule values


5.
Award Determination. The Participant’s Award under this Agreement shall be
determined as a multiple of: percent of the Participant’s Target Award earned
under Schedule A, multiplied by the percent of EPS Award paid under Schedule B,
multiplied by the Participant’s Target Award. The Participant must be actively
employed by FDF as of the end of the Performance Period to be eligible to
receive any Award except as noted in Section 10 of this Agreement. Actual Award
percentage rates will be interpolated using the actual three-year cumulative
fully diluted cumulative EPS and average ROA for the Performance Period



6.
Payment of Award. Performance Awards earned as provided for under this agreement
and in accordance with the Plan shall be paid in cash no later than March 15
next following the Performance Period.



7.
Tax Withholding Obligations. An Award paid under this Agreement shall be subject
to mandatory federal, state, and local tax withholding requirements.



8.
Termination and Forfeiture of Award. The Participant’s right to receive an Award
shall terminate in whole and forfeit upon termination of employment with FDF or
its subsidiaries for any reason, except in the event of Participant’s death,
Permanent Disability or Retirement. If the Participant’s termination with FDF
meets one of the listed exceptions, the Participant’s Award opportunity will
remain subject to the Award determination under paragraph 5 during the
Performance Period provided for in this Agreement and the Award earned at the
end of the Performance Period will be reduced proportionate to the number of
months rounded to the nearest


 
17

--------------------------------------------------------------------------------

 

whole month the Participant was actively employed during the Performance Period.
Payment will be made at the same time as provided for under paragraph 6 of this
Agreement.


9.
Award Earned Upon a Change in Control. Upon the effective date of a Change in
Control, an Award shall be made in an amount determined by taking the product of
(A) the Award that would have been due if performance, measured as of the
transaction date, were to continue at the same rate through the Performance
Period; and (B) a fraction, the numerator of which is the number of whole months
that have elapsed from the beginning of the Performance Period to the date of
the transaction, and the denominator of which is the number of whole months in
the Performance Period. Payment will be made before the later of two and
one-half months after the effective date of a Change-in-Control, or the end of
the calendar year in which the Change-in-Control occurs.
   

10.
Non-compete, Non-solicitation and Business Protection.



 
A.
Noncompetition Agreement and Nonsolicitation.



 
1.
In view of Participant's importance to the success of FDF, Participant and FDF
agree that FDF would likely suffer significant harm from Participant's competing
with FDF or an Affiliate during Participant's term of employment with FDF or a
Subsidiary and for some period of time thereafter.  Accordingly, Participant
agrees that Participant shall not engage in competitive activities while
employed by FDF or an Affiliate and during the Restricted Period.  Participant
shall be deemed to engage in competitive activities if he shall, without the
prior written consent of FDF, render services directly or indirectly, as an
Participant, officer, director, consultant, advisor, partner or otherwise, for
any organization or enterprise which competes directly or indirectly with the
business of FDF or any Affiliate in providing financial products or services
(including, without limitation, banking, insurance, or securities products or
services) to consumers and businesses, or directly or indirectly acquires any
financial or beneficial interest in any organization which conducts or is
otherwise engaged in a business or enterprise which competes directly or
indirectly with the business of FDF or any Affiliate in providing financial
products or services (including, without limitation, banking, insurance or
securities products or services) to consumers and businesses.  Notwithstanding
the preceding sentence, Participant shall not be prohibited from owning less
than 1 percent of any publicly traded corporation, whether or not such
corporation is in competition with FDF or an Affiliate.  For purposes of this
Section 10 the term "Restricted Period" shall be the period of one year
following termination for any reason of Participant’s employment with FDF or an
Affiliate.



During the Participant's employment by FDF or an Affiliate, the covenants
contained in this Section 10.A.1., shall apply without regard to geographic
location.  Following the termination of Participant's employment and during the
Restricted Period, the covenants contained in this Section 10.A.1. shall be
limited to those counties in which FDF or an Associate has branch banking
insurance and investment or other offices, and all contiguous counties to any
such county.


 
2.
While employed by FDF or an Affiliate and during the Restricted Period,
Participant agrees that Participant shall not, in any manner, directly or
indirectly, (i) solicit by mail, by telephone, by personal meeting, or by any
other means, either directly or indirectly, any customer or prospective customer
of FDF or an


 
18

--------------------------------------------------------------------------------

 

Affiliate to whom Participant provided services, or for whom Participant
transacted business, or whose identity becomes known to Participant in
connection with Participant's services to FDF or an Affiliate (including
employment with or services to any predecessor or successor entities), to
transact business with a person or an entity other than FDF or an Affiliate or
to refuse or refrain from doing any business with FDF or an Affiliate or (ii)
interfere with or damage (or attempt to interfere with or damage) any
relationship between FDF or an Affiliate and any such customer or prospective
customer.  The term "solicit" as used in this Agreement means any communication
of any kind whatsoever, inviting, encouraging or requesting any person to take
or refrain from taking any action with respect to the business of FDF or an
Affiliate.


 
3.
While employed by FDF or an Affiliate and during the Restricted Period,
Participant agrees that Participant shall not, in any manner, directly or
indirectly, solicit any person who is an Employee of FDF or any Affiliate to
apply for or accept employment or a business opportunity with any other person
or entity.



 
4.
The parties agree that nothing herein shall be construed to limit or negate the
common law of torts or trade secrets where it provides broader protection than
that provided herein.



 
B.
Confidential Information.



Participant has obtained and may obtain confidential information concerning the
businesses, operations, financial affairs, organizational and personnel matters,
policies, procedures and other non-public matters of FDF and its Subsidiaries,
and those of third parties that is not generally disclosed to persons not
employed by FDF or its Subsidiaries.  Such information (referred to herein as
the "Confidential Information") may have been or may be provided in written form
or orally.  Participant shall not disclose to any other person the Confidential
Information at any time during his employment with FDF or a Subsidiary or after
the termination of his employment, provided that Participant may disclose such
Confidential Information only to a person who is then a director, officer,
Participant, partner, attorney or agent of FDF or a Subsidiary who, in
Participant's reasonable good faith judgment, has a need to know the
Confidential Information.


 
C.
Effect of Breach; FDF’s Remedies



 
1.
Participant’s right to any Award or Award opportunity under this Agreement shall
terminate immediately upon Participant's breach of any of Participant's
obligations set forth in this Section 10.



 
2.
Participant acknowledges that an Award constitutes valuable consideration to
Participant and that a violation on Participant's part of this Section 10 would
cause immeasurable and irreparable damage to FDF.  Accordingly, Participant
agrees that FDF shall be entitled to injunctive relief in any court of competent
jurisdiction for any actual or threatened violation of any of the provisions of
this Section 10, in addition to any other remedies it may have.



 
3.
In addition to FDF’s right to seek injunctive relief as set forth in subsection
2 above of this Section 10.C., in the event that Participant shall violate the
terms and conditions of this Section 10, FDF may: (i) make a general claim for


 
19

--------------------------------------------------------------------------------

 

damages and (ii) terminate any payments or benefits payable by First Defiance
Financial, if applicable, to Participant.


 
4.
The Board shall be responsible for determining whether Participant shall have
violated this Section 10, and in the absence of Participant's ability to show
that the Board has acted in bad faith and without fair dealing; such decision
will be final and binding.  Upon the request of Participant, FDF shall provide
an advance opinion as to whether a proposed activity would violate the
provisions of Section 10 of this Agreement.



11.
Restriction on Transferability. Until an Award is made as provided above, rights
to such Award may not be sold, transferred, pledged, assigned, or otherwise
alienated at any time. Any attempt to do so contrary to the provisions hereof
shall be null and void.



12.
Administration. The Compensation Committee of FDF shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Participant, FDF, and all other interested persons. No member
of the Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.



13.
Construction. The Contingent Award is being made pursuant to the First Defiance
Financial Corp. 2008 Long Term Incentive Compensation Plan, and is subject to
the terms of that Plan. A copy of the Plan has been given to the Participant,
and additional copies of the Plan are available upon request during normal
business hours at the principal executive offices of FDF. To the extent that any
provision of this Agreement violates or is inconsistent with an express
provision of the Plan, the Plan provision shall govern and any inconsistent
provision in this Agreement shall be of no force or effect.



14.
Effect on Other Employee Benefit Plans. The value of any Award pursuant to this
Agreement shall not be included as compensation, earnings, salaries, or other
similar terms used when calculating the Participant’s benefits under any
employee benefit plan sponsored by FDF or any subsidiary except as such plan
otherwise expressly provides.



15.
No Employment Rights. An Award pursuant to this Agreement shall not give the
Participant any right to remain employed by FDF or a subsidiary.



16.
Severability. Any Section of this Agreement (or part of such a Section) so
declared to be unlawful or invalid shall, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.



17.
Construction. An Award pursuant to this Agreement is subject to the terms of the
Plan. A copy of the Plan has been given to the Participant. To the extent that
any provision of this Agreement violates or is inconsistent with an express
provision of the Plan, the Plan provision shall govern and any inconsistent
provision in this Agreement shall be of no force or effect.



18.
Miscellaneous.


 
20

--------------------------------------------------------------------------------

 

 
A.
This Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings, whether written or oral.  This Agreement may only be amended in
writing signed by the parties hereto.



 
B.
The Board may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights with respect to Contingent Awards
provided for under this Agreement, without the Participant’s written approval.



 
C.
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.  If all or any part of this Agreement or the Plan
is declared by any court or governmental authority to be unlawful or invalid,
such unlawfulness or invalidity shall not invalidate any portion of this
Agreement or the Plan not declared to be unlawful or invalid.



 
D.
All obligations of FDF under the Plan and this Agreement, with respect to Awards
made, shall be binding on any successor to FDF, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of FDF.



 
E.
To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Ohio.



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.


FIRST DEFIANCE FINANCIAL CORP.
                         
By:
   
Date:
                     
EMPLOYEE
                         
By:
   
Date:
           


 
21

--------------------------------------------------------------------------------

 

Election to Name Beneficiary


The undersigned hereby names _______________________________ as beneficiary of
any Award payable to such beneficiary in accordance with the terms of this
agreement and the Plan in the event of my death prior the end of the referenced
performance period.





     
Signature
 
Date
     



(Note: In the absence of a beneficiary designation, any award paid under this
agreement will be made to the estate of the deceased participant)

 
 
 
 
22
 
 
 
 